Citation Nr: 0809505	
Decision Date: 03/21/08    Archive Date: 04/03/08

DOCKET NO.  04-44 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
left knee disorder, to include chondromalacia, postoperative 
status.

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
right knee disorder, to include chondromalacia, postoperative 
status.

3.  Entitlement to total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

A. Roth, Associate Counsel


INTRODUCTION

The veteran had active service from January 1980 until 
February 1982.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from the Department of Veterans Affairs (VA), 
Regional Office (RO) in Columbia, South Carolina.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks to reopen claims for entitlement to service 
connection for left and right knee disorders.  In that 
regard, in an October 1982 rating decision, the RO denied 
entitlement to service connection for a left knee disorder.  
Entitlement to service connection for a right knee disorder 
was most recently denied in March 2002.  

The veteran voiced no disagreement with those determinations, 
which have now become final.  Accordingly, he may only reopen 
his previously denied claims with the submission of new and 
material evidence.

The Board observes that, during the pendency of this appeal, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Kent v. Nicholson, 20 Vet. App. 
1 (2006).  In that decision, the Court held that VA must 
notify a claimant of the evidence and information necessary 
to reopen a previously denied claim, as well as the evidence 
and information necessary to establish his entitlement to the 
underlying claim for the benefit sought, (i.e., service 
connection).

In that case, the Court noted that VA's obligation to provide 
a claimant with notice of what constitutes new and material 
evidence to reopen a service connection claim may be affected 
by the evidence which was of record at the time that the 
prior claim was finally denied.  The Court further stated the 
VCAA requires, in the context of a claim to reopen, that the 
Secretary look at the basis for the denial in the prior 
decision, and respond with a notice letter which describes 
what evidence would be necessary to substantiate the element 
or elements required for service connection which were found 
insufficient in the previous denial.

While the veteran was provided with a basic description of 
the requirements for service connection, he has yet to be 
provided with notice which fully complies with the specified 
criteria regarding new and material evidence in Kent (i.e., 
the type of evidence which would be new and material based on 
the reasons for the prior denial).  Such notice must be 
provided to him prior to a final adjudication of his current 
claims for service connection for left and right knee 
disorders.

Finally, the Board finds that the veteran's claim for TDIU is 
inextricably intertwined with his claims of service 
connection for left and right knee disorders.  Therefore, the 
issue will be held in abeyance pending completion of the 
development discussed below.  See Hoyer v. Derwinski, 1 Vet. 
App. 208, 209-10 (1991).

Accordingly, the case is REMANDED for the following actions:

1.   Review the claims file, and ensure 
that the veteran is sent a corrected VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) as outlined in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

2.  Obtain VA clinical records from the 
VAMC in Columbia, South Carolina, for the 
period from July 2003 to the present.

3.  The RO should then review the claims 
regarding whether new and material 
evidence has been submitted sufficient to 
reopen the previously denied claims.  
Should the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claims 
for benefits since the issuance of the 
most recent statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned 
to the Board, if in order. The Board 
intimates no opinion as to the ultimate 
outcome in this case. The appellant need 
take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



